Title: Pieter van Bleiswyck to John Adams: A Translation, 30 March 1782
From: Bleiswyck, Pieter van
To: Adams, John



The Hague, 30 March 1782
Sir

It is with much satisfaction that I have the honor to acquit myself of the commission with which I have been charged by the States of Holland and West Friesland and convey to you, sir, a copy of the resolution that their Nobles and Grand Mightinesses have taken the day before yesterday on the subject of your admission as envoy from the United States of America.

I have the honor to be with the most perfect consideration, sir, your most humble and most obedient servant,
P. V Bleiswyk

